 244DECISIONSOF NATIONALLABOR RELATIONS BOARDto be represented in a separate bargaining unit.If a majorityof these employees vote for the Intervenor,theRegionalDirector shall issue a certification of results of the electionto that effect and they will remain a part of the existingplantwide unit.[Text of Direction of Election omitted from publication]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.FRESH'ND-AIRE COMPANY, DIVISION OF CORY CORPORA-TIONandDISTRICT NO. 140, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFL, Petitioner.Case No.13-RC-3190. April 14, 1954THIRD SUPPLEMENTAL DECISION andCERTIFICATION OF REPRESENTATIVESOn January 20, 1954, the Board issued its Second Supple-mental Decision and Direction herein, directing the RegionalDirector for the Thirteenth Region to open and count certainballots which had been challenged in the election held hereinon September 3, 1953, and to prepare and serve upon thepartiesarevised tally of ballots.' Pursuant thereto, theballots in question were opened and counted,and a revisedtallyof ballots was prepared and served. The revised tallyshows that 60 valid votes were counted, of which 42 werecast for the Petitioner and 18 were cast against the Petitioner;there were 10 void ballots; and there were 4 unopened chal-lenged ballots.On February 3, 1954, the Employer filed objections to theconduct of the election and to conduct which affected theresults of the election. On February 5, 1954, the RegionalDirector issued his report on the objections, recommendingthat the objections be overruled and the Petitioner be certifiedas exclusive bargaining agent for the employees in the unitfound appropriate. On February 26, 1954, the Employer filedexceptions to the Regional Director's report.The Board has considered the Regional Director's report,the exceptions,and the entire record in the case,and herebyadopts the findings, conclusions, and recommendations of theRegional Director.As indicated above, the election herein was held on Septem-ber 3, 1953, and the Employer did not file its objections tothat election until February 3, 1954, 5 months later. We find,therefore, as the Regional Director did, that because the1107 NLRB No. 183.108 NLRB No. 56. EFCO MANUFACTURING, INC.245Employer failed to file its objections within 5 days of theelection as required by the Board's Rules and Regulations,the objections were not timely filed. We find further, as theRegional Director did, that there were no extenuating circum-stances surroundingthe failure to file the objections timelywhich would warrant a consideration of such untimely objec-tions.2 Accordingly, we overrule the Employer's objections tothe election.As a majority of the valid votes counted were cast for thePetitioner, and as the four unopened challenged ballots cannotaffect the results of the election, we shall, as recommended bythe Regional Director, certify the Petitioner as the bargainingrepresentative of the employees in the appropriate unit.[The Board certified District No. 140, International Associa-tion of Machinists, AFL, as the designated collective-bargain-ing representative of the Employer's production and mainte-nance employeesat its Grays Lake, Illinois, plant, includingshipping, receiving, and stockroom employees, but excludingofficeclericaland plant clerical employees, professionalemployees, guards, and supervisors as defined in the Act.]Member Beeson took no part in the consideration of theabove Third Supplemental Decision and Certification of Repre-sentatives.2Cf.General Motors Corporation, Central Foundry Division, 107 NLRB 1096, wherea union's objections were not filed within 5 days of the election, but were considered as timelyfiled because the Regional Director's report on the employer's objections recommended achange in the results of the election, and the union's objections were filed within 5 days afterservice of the report.EFCO MANUFACTURING, INC.andUNITED STEELWORKERSOF AMERICA, CIO.' Case No. 1-CA-1296. April 15, 1954DECISION AND ORDEROn October 19, 1953, Trial Examiner W. Gerard Ryan issuedhis Intermediate Report in this case, finding that the Respondenthad engaged in and was engagingin certain unfair labor prac-tices andrecommendingthatit cease anddesist therefrom andtake certain affirmative action,as setforth in the copy of theIntermediate Report attached hereto. Thereafter the Respond-ent, the Union, and the General Counsel filed exceptions to theIntermediate Report. The Respondent and the Union also filedsupportingbriefs.The Board has reviewed the rulings made by the Trial Exam-iner at the hearing and finds that no prejudicial error was'Herein calledthe Union.108 NLRB No. 52.